February 12, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                          MARCO KESSON, Appellant

NO. 14-14-00878-CV                          V.

                            MY CHAO, Appellee
                     ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on October 27, 2014. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Marco Kesson.


      We further order this decision certified below for observance.